In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
RICHARD J. TANNER,          *
                            *                         No. 10-732V
                Petitioner, *                         Special Master Christian J. Moran
                            *
v.                          *                         Filed: October 1, 2013
                            *
SECRETARY OF HEALTH         *                         Attorneys’ fees and costs; stipulation
AND HUMAN SERVICES,         *                         of fact; award in the amount to which
                            *                         respondent does not object
                Respondent. *
*************************

John F. McHugh, Law Office of John McHugh, New York, NY, for petitioner.
Linda S. Renzi, United States Department of Justice, Washington, D.C., for respondent.

                    UNPUBLISHED DECISION ON FEES AND COSTS1

        Petitioner filed an application for final attorneys’ fees and costs on September 18, 2013.
On September 30, 2013, respondent filed a stipulation of facts concerning attorneys’ fees and
costs. The stipulation indicates that, after informal discussions, petitioner requested an amount
of attorneys’ fees and costs to which respondent does not object. Additionally, in compliance
with General Order #9, petitioner states that he incurred $1,495.19 in personal litigation costs in
pursuit of his claim. The court awards the amount to which respondent does not object.

        Petitioner filed his petition on October 28, 2010, and was awarded compensation based
on the parties’ stipulation on January 8, 2013. Judgment entered on February 11, 2013. Because
petitioner received compensation, he is entitled to an award of attorneys’ fees and costs.
42 U.S.C. § 300aa-15(e).

        Petitioner seeks a total of $18,023.40 in attorneys’ fees and costs. Respondent has no
objection to the amount requested for attorneys’ fees and costs.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       After reviewing the request, the Court awards the following:

               A. A lump sum of 16,528.21 in the form of a check payable jointly to
                  petitioner and petitioner’s attorney of record, John F. McHugh, for
                  petitioner’s attorneys’ fees and costs; and

               B. A lump sum of $1,495.19 in the form of a check payable to petitioner,
                  Richard J. Tanner, for his personal litigation costs.

       The Court thanks the parties for their cooperative efforts in resolving this matter. The
Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims
judge.

                                                2